Cooper, J.,
delivered the opinion of the court.
The validity of the assessment roll, which was deposited by the *529assessor on the day required by the statute with the clerk of the board of supervisors, is not affected by the failure of the clerk to mark it filed.
The board of supervisors held its August meeting at the time and place required by law. No objections seem to have been taken to the assessment, nor does it appear that at that meeting or at any other there were any corrections made. We must assume that none were made because none were required, or, if made, that it was done at the proper time.
While the board at its September term used the word “received” in its order in reference to the roll, it is apparent from the whole order that the word was used in the sense of approved, and an approval at that term was sufficient. Wolfe v. Murphy, 60 Miss. 1.

The decree is affirmed.